                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     SEB INVESTMENT MANAGEMENT AB,                     Case No. 18-cv-06720-LHK (VKD)
                                         et al.,
                                   9                    Plaintiffs,                        ORDER RE MAY 18, 2021 DISCOVERY
                                  10                                                       DISPUTE RE DEFENDANTS'
                                                 v.                                        INTERROGATORIES NOS. 9 AND 11
                                  11
                                         ALIGN TECHNOLOGY, INC., et al.,                   Re: Dkt. No. 174
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          Plaintiff SEB Investment Management AB (“SEB”) and defendant Align Technology, Inc.

                                  15   (“Align”) dispute whether SEB has provided complete responses to Align’s Interrogatories Nos. 9

                                  16   and 11. Dkt. No. 174. The Court held a hearing on the matter on June 1, 2021. Dkt. No. 178.

                                  17          The parties dispute whether SEB should be required to supplement its answers to the

                                  18   following interrogatories:

                                  19
                                                      Interrogatory No. 9: For each transaction identified in YOUR
                                  20                  response to Interrogatory No. 7, identify each PERSON with whom
                                                      YOU consulted OR conferred before engaging in the transaction.
                                  21
                                                      Interrogatory No. 11: Identify AND describe the role, job, title,
                                  22                  AND dates of employment of ALL PERSONS involved in OR
                                                      responsible for (including, but not limited to, officers, directors,
                                  23                  trustees, managers, brokers, investment consultants, FINANCIAL
                                                      ADVISORS, analysts, OR PORTFOLIO MANAGERS) YOUR
                                  24                  decision(s) to purchase, sell, hold, OR otherwise acquire OR dispose
                                                      of ALIGN SECURITIES from January 1, 2018 to present.
                                  25
                                       Dkt. No. 174-1 at 5. As presented in the parties’ joint submission, the issue in dispute was
                                  26
                                       whether these interrogatories encompass the identification of persons who may have provided
                                  27
                                       advice to SEB concerning “investment strategy,” even if that advice was not about a particular
                                  28
                                   1   transaction. During the hearing, it appeared that the parties’ disagreement might not be material to

                                   2   SEB’s interrogatory answers. However, as the matter has been briefed and argued, the Court will

                                   3   decide it.

                                   4           Interrogatory No. 9 plainly requires SEB to identify each person with whom it consulted or

                                   5   conferred before engaging in the relevant transactions. The interrogatory is not limited to

                                   6   conference or consultation about a specific transaction, but encompasses advice bearing on each

                                   7   transaction that SEB ultimately made. If SEB obtained strategic investment advice that it

                                   8   considered in any way before engaging in the relevant transactions (whether it relied on the advice

                                   9   in whole or in part, or rejected the advice), it must disclose the person or persons with whom it

                                  10   consulted or conferred to obtain that advice.

                                  11           Interrogatory No. 11 is limited to persons involved in or responsible for SEB’s decisions to

                                  12   transact in Align securities during the specified time period. SEB’s obligation to identify such
Northern District of California
 United States District Court




                                  13   persons does not depend on whether the person was a provider of strategic investment advice, but

                                  14   on whether the person was “involved in” or “responsible for” SEB’s decisions. SEB must identify

                                  15   all such persons. A person is not involved in or responsible for decision-making if he or she

                                  16   merely provides advice to someone else who has a decision-making role.

                                  17           SEB must either amend its responses to Interrogatories Nos. 9 and 11 to comply with the

                                  18   foregoing discussion, or it must advise Align in writing that it has no amendments to make

                                  19   because its existing answers fully respond to these interrogatories. Any amended responses must

                                  20   be served by June 15, 2021 and must be verified, unless the parties agree to a different deadline.

                                  21           IT IS SO ORDERED.

                                  22   Dated: June 3, 2021

                                  23

                                  24
                                                                                                    VIRGINIA K. DEMARCHI
                                  25                                                                United States Magistrate Judge
                                  26

                                  27

                                  28
                                                                                         2
